         Case 1:19-cv-03385-KPF Document 54 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS LANDRY,
                              Plaintiff,
                       -v.-                             19 Civ. 3385 (KPF)
METROPOLITAN LIFE INSURANCE                                  ORDER
COMPANY,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s motion for reconsideration. (Dkt.

#51-53). Defendant may submit an opposition on or by April 9, 2021, in the

form of a letter brief or memorandum of law. The Court does not anticipate

requesting a reply brief from Plaintiff at this time.

      SO ORDERED.

Dated:       March 22, 2021
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
